CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 l Of14. Page|D #Z 2

AFF[DAVIT IN SUPPORT OF
CRMINAL COl\/IPLAINT AND ARR_EST WARRANT

 

 

I, Bryon J. Speakes, a Special Agent of the Federai Bureau of lnvestigation (hereinafter

“Aii'iant”), being first duly sworn, hereby depose and state as follows:
INTRODUCTION

l. Your Affiant is an investigative or law enforcement officer of the United States
Within the meaning of l8 U.S.C. § 2510(7}', that is, an oliicer of the United States Who is em-
powered by law to conduct investigations of, and to make arrests for, the offenses enumerated in
18 U.S.C. § 2516.

2. Your Aftiant has been employed by the Federal Bureau of investigation (“FBI”)
since Septernber 2015 and has been assigned to the Cleveland Division, Youngstown Resident
Agency, since February 201 6. During this time, Affiant has been assigned investigative respon-
Sibilities in the area of general criminal matters, including crimes against children

3. Over the course ofAiTiant’s employment as a FBI Special Agent (“SA”) Affiant
has conducted and participated in dozens of criminal investigations that have resulted in arrests
for crimes involving crimes against children These crimes resulted in subsequent convictions in
Federal Courts.

4. Your Affiant has Written and executed or participated in the planning and execu-
tion of State and Federal arrest and Search Warrants, Which have led to the arrests and conviction

of many individuals

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 2 Of14. Page|D #Z 3

PURPOSE
5. This affidavit is being submitted for the limited purpose of establishing probable

cause that DAVID C. GRUNDEN, age 34, currently residing on West Washington Street in Lis-
bon, Ohio, has violated Title lB, United States Code, §§ 225 l(d)(l_)(A) and (2)(]3) (solicitation
and advertising for child pornography). Title lS, United States Code, §§ 2251(d)(i)(A) and
(2)(B) prohibits a person from knowingly making, printing, or publishing, or causing to be made,
printed, or published, any notice or advertisement seeking or offering to receive, exchange, buy,
produce, display, distribute, or reproduce, any visual depiction, if the production of such visual
depiction involves the use of a minor engaging in sexually explicit and such visual depiction is of
such conduct using any means of interstate commerce
BASIS FOR PROBABLE CAUSE

6. On or about June 20, 2018, the FBI Jacksonville, Florida, office sent an
investigative lead to the FBI Youngstown, Ohio, regarding the potential tiiming of child
exploitation materials That investigative lead Was based upon the monitoring of chat dialogs
posted on an adult bulietin board site. A CHS (hereinafter “CHS-l”l) reported that from January

ll, 2018 through June ll, 201 8, a user using the oniine usemames, “Aetatis2 Productions;

 

l l have been advised by FBI SA Abbigail Beccaccio, Who has been employed'by the FBl for
over five years, that she has utilized CHS-l for over two years and six months and has found the
CHS~l to be reliable. SA Beccaccio further advised me that CHS-l has provided information
Which has led to at least six arrests and/or search Warrant executions through the use of infor-
mation provided by the CHS-l. For each arrestjsearch warrant executed images/videos depicting
child pornography Were located at the search site. SA Beccaccio additionally provided rne that
the CHS~l has not been financially compensated for the information provided and has never
been a suspect in a child pomography, or other Federal investigation

2 “Aetatis” is Latin and translates to, “of or at the age ot” in English.

 

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 3 Of14. Page|D #Z 4

Snuffed3 my Daughters for Fun; Brutus; and Brutal `Brutus,” had posted, on at least 13 different
instances, messages regarding recording children being sexually exploited.

7. On or about .ianuary 11, 20l 8 through lune 11, 2018, CHS-l observed the
usemames of Aetatis Productions; Snuffed my Daughters for Fun; Brutus; and Brutal Brutus
utilize the same lP address of, 173.90.25.118 (hereinafter “SUBJECT-l”). SUBJ`ECT-l
instructed interested parties to private message them in the chatroom and did not provide any
other contact information The following posts were observed by CHS-l from January ll, 2018
through June ll, 2018:

a. On January 11, 2018, SUBJECT-l using Aetatis Productions posted: “Aetatis is
still looking for hung men with absolutely no age limits willing to perform on
camera with young girls. Please message me for info;”

b. On January 22, 2018, SUBJECT-l using Aetatis Productions posted: “Aetatis
Productions. We are hiring! Looking for very young girls and well hung men to
perform in our video projects l\/lessage me for more info;”

c. On J`anuary 25, 2018, SUBJECT-l using Aetatis Productions posted: “Will it fit?
Now casting well hung men with no age limits. Message me for more
information;"`

d. On January 28, 2018, SUBJECT-i using Aetatis Productions posted: “Will it fit?
Now casting well hung men with no age limits. Message me for more

inforrnation;”

 

3 A Snuf`r` film_. or snuff movie, is a movie in a purported genre of movies in which a person is
actually murdered or commits suicide

 

 

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 4 0114. Page|D #Z 5

e. On January 30, 2018, SUBJECT-l using Aetatis Productions posted: “Aetatis
Hurtcore4 Productions. Now hiring brutal, sadistic, well hung men with no age
limitations at all. Message me for more info;”

f. On February ll, 2018, SUBJ`ECT-l using Aetatis Productions posted: “Aetatis
Hurtcore Productions. Now hiring brutal, sadistic, well hung men with no age
limitations at all. Message me for more info;”

g. On February 20, 2018, SUBJECT-l using Aetatis Productions posted: “Now
hiring. Well hung, brutai, sadistic sick-minded men With no age restrictions at all.
Now casting for a series of hurtcore and snuff videos. Message me for additional
information on this project',”

h. On Febmary 26, 2018J SUBJ`ECT-l using Brutal Brutus posted: “I love beating
the life out of children Gives me such a sexual rush. Even better when their
parents are Watching in horror;”

i. On April ll, 2018_, SUBJECT~I using Aetatis Productions posted: “Aetatis
Hurtcore Productions. Mother’s Day Special. l\/loms, bring your daughters in and
watch them get raped and snuffed so you can enjoy your day without worrying
about kids anymore! Message me for additional information”

j. On May 28, 2018, SUBJECT-l using Aetatis Productions posted: “Aetatis
Hurtcore Productions. Now hiring sadistic, brutal, and well hung men with -
absolutely no age limits to film a series of hurtcore and snuff films with very

young girls;" and

 

4 Hurtcore is genre of pornography focused on the non-simulated, hardcore allliction of pain,
torture, and humiliation mainly on children including toddlers.

 

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 5 Of14. Page|D #Z 6

k. On lurie 3, 2018, SUBJEC'l`-l using Aetatis Productions posted: “Aetatis
H`urtcore Productions. Now hiring sadistic, brutal, and well hung men with
absolutely no age limits to film a series of hurtcore and snuff films with very
young girls. Please message me for additional information.”

8. On lanuary 25, 2018, CHSFl engaged in private messaging with SUBJECT~I and
asked how old the girls were? To which, SUBJECT~l replied, “All under 12.”

9. On the same day (January 25, 2018) CHS-l engaged in a private message with
SUB.lECT-l who indicated that Aetatis Productions was, “Just outside ofVegas lLas Vegas,
Nevada] .”

10. On March 29, 2018, the FBI Jacksonville, Florida, office subpoenaed Time
Wamer Cable/Charter for the basic subscriber information for the IP address affiliated with
SUBIECT-l for the time period from .lanuary ll, 2018 through March 28, 2018.

ll. On April 2, 2018, lime Warner Cable/Charter returned the subpoena with the
following account information l

Subscriber Name: Rich/Pat Grunden

SubscriberAddress: 219 West Washington Street, Lisborr Ohio 44432
Business Number: 234-567-0974

Other Number: 330-870-8374

Email Address: mothergrunden@hotmail.com

Account Nurnber: 657976-03

12. AFB] Jacksonville query of the current residents of the 219 West Washington
Street, Lisbon, Ohio (hereinafter “SUBJECT PREMISES”), indicated that, Patricia C. Grunden
(66), Richard E. Grunden (76), and DAVID C. GRUNDEN (34) are the current residents

13. On April 2l, 2018, CHS-l observed SUBIECT-l using the username, “Snuffed

my Daughters for Fun.” SUBJECT-l included a profile picture which shows a teenage girl

bugging another girl that is approximately 4-6 years in age. SUBIECT-l posted an animated

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 6 Of14. Page|D #Z 7

cartoon of a man doing a hip thrust. The image below is a screenshot taken from the April 21 ,

2018, Chat-Avenue posting provided by CHS~l:

 

 

n m -

'i-a-rs:-a>: Brruf?lnd mg fraughst

 
  
  

 

lt.irl,nsme: tended nn E"§il¢l`-YEW FC-‘:'
sugar lifer
- Gnnccr; thin

l.t`§£;§i.r;r.'r; fda

 

 

 

 

14. A May 29, 2018, GRUNI)EN posted on his Facebool< page that other people had
posed as him and DCG productions and asked for models (children) for inappropriate photos of

themselves for money. in the post GRUNDEN, claimed it was not him. The image below is

taken from GRUNDEN’s May 29, 201 8, Facebook posting:

   

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 7 Of14. Page|D #Z 8

'Qava Grunden ""

 
 

z want to marie sure everyone annws inter again just in case
t dual use-'Sna'p£nat

§ have had several instances in the past where people are pesth asme ana
”_“i€;~f§» irreduci§;nsft}§% hinges asking models for inappropriate oneida of
themselves for money irs not me

 

l naval nsi.agran“.

 

l have `?wliter..

;e,i‘ is_-j»:§_ ;r;t`u¢;i='; §;;`zl`€`l%

l have §araoook

manuel turns _n en :nt? alpelsonal panel

§§;;1 ie('business panel
pin isn res §nnclu§ranny and video nunez

‘d€'&§`)i "'G?< .i":;i. ClC
rates-non ran fur

have "r‘outune t
trans'_":‘1."»,¢"¢!‘@.-'.§1'nt:tuberonniebanner'i$€r§i<hmama ‘a~¢i t f`£:'»?’~ f§;i- old g_uri§rn can
be stressed via rentaer otgp.me}

l have iS-tudio
ial-units tom drain ages

it you visit inv n'ebstte area ntan me you wit ill see a anapdnat iron that leads
in ray handle @tnedcgea.i this is the only Snap€§nat handler have access .o,
however § near use n l do not use stoner l-.§aybern either lapse gave are
assnoles. plain and simms

"l":`iese are the GNE_Y accounts i use lt you are remedied by someone claiming
to he ma and you are unsure it its legs cr net you can carr ime at §33»';3} H?G
audi 'l'nis is my personal§ §ne and ii al be mata than hapn\'l o verify sartain ng
with lou

§§ bliss f:l dominant ;;‘§.§ Siiase

15. A May 30, 2018, observation by FBl Jacksonville of DCG Productions’ Facebook
profile indicates that DCG Productions describes itself as, “DCG Productions offers award
winning, high quality photography, web and graphic design services to anyone!”

16. A June 12, 2018, query by FBI lacksonville of CLEAR for GRUNDEN revealed

“DCG Productions” as his work affiliation

 

 

CaSe: 4218-mj-06206-G.]L DOC #Z l-l Filed: 10/30/18 8 Of14. Page|D #Z 9

17. A .lu_ne 12, 2018, FBI lacksonvillc observed GRUNDEN’S Faccbook profile in
which he said he was thc owners of DCG Productions. GRUNDEN also said he was,
“photographcr at DCG lmagcs.”

18. A lone 13, 2018, qucry by FBI .lacksonvilic on Googlc for the SUBJECT
PREM]SES revealed a listing for DCG Productions with a listed teicphonc number of 330»870-
5591,

19. On or about lurie 13, 2018, FBI lacksonvillc observed GRUNDEN’S and DCG
Productions’ Facobook and histagram pages Obscrvcd on those pages arc photographs of minor
fcrnalcs. GRUNDEN also used photographs of female children on his Faccbook page to
promote DCG Productions, and posted an album titlcd, “A DCG Santa,” in which a man, who is
similar in appearance to GRUNDEN, is dressed up as Santa Claus and posed in pictures with
children

20. On or about August 24, 2018, FBI SAAbbigail Beccaccio informed FB] TFO
Brenda Golcc (Youngstown, Ohio, Ohio Burcau of Crinrinal Invcstigation) that CHS-l had
observed that SUBJECT-l was active again on the Chat~Avcnuc bulletin board Site. SUBIECT-i
was using thc onlinc user name “Pcrypcrv,” however still maintained thc same lP address as
Actatis Productions (173.90.25.11 [SUBIECT-l}).

21. On Scptcmbcr' 13, 2018, a surveillance camera (hcrcinaftcr “pole camera”), was
installed in vicinity of the SUBJECT PREMISES. The pole camera’$ field of view covered the
main entrance of thc residence On the following dates and times Affiant observed thc
following:

a. On Septernber 13, 2018, at approximately 3:32 pm, a white man, who was

approximately 300 pounds, wearing a white Slccvclcss shirt and black shorts

 

CaSe: 4218-mj-06206-G.]L DOC #Z 1-1 Filed: 10/30/18 9 Of 14. Page|D #Z 10

exited and entered the SUBJECT PREl\/HSES. The man l observed is similar in
appearance to the OHleg5 photographs of GRUNDEN;

b. On September 13, 2018, at approximately 8:03 pm, GRUNDEN exited the
SUBJECT PREMISES and entered the SUBIECT VEHICLE. A query of OHIeg
reveals that the SUBJECT VEHICLE is registered to Richard E. Gruden,
GRUNDEN’s father;

c. On Septernber l4, 2018, at approximately 10:21 pm, GRUNDEN exited the
SUBJECT PREMISES and retrieved mail from the mailbox and then reentered
the residence;

d. On September 15, 2018, at approximately 10:39 arn, GRUNDEN exited the
SUBJECT PREMISES With a dolly carrying unidentified equipment
GRUNDEN then opened the passenger door of the SUB.TECT VEHICLE and
retrieved a camera and placed it around his neck;

e. On Septernber Zl, 2018, at approximately 12:39 arn, two girls, Who appear to be
between 13 to 15 years of age, Were standing outside the front door of the
SUBJECT PREMISES talking to GRUNDEN. Approximately three minutes
later, at 12:42 am, the two girls entered the SUBJECT VEHICLE vvith
GRUNDEN Who then entered the driver’s seat and drove away; and

f. On September 21, 2018, at approximately 2:07 am, the SUBJECT VEHICLE
returned into the driveway of the SUBJECT PREMISES. The SUBJECT

VEHICLE parked out of view of the pole camera.

 

5 The Ohio LaW Enforcern.ent Gateway (OHleg) is a state-of-the-art electronic information net-
work that allows Ohio lavv enforcement agencies to share criminal justice data efficiently and se-
curely.

 

CaSe: 4218-mj-06206-GJL DOC #Z 1-1 Filed: 10/30/18 10 Of14. Page|D #Z 11

22. On October 3, 2018, a CHS with access to personally identifiable information
(PII) for residents and their dependents within the state of Ohio (h_ereinafter “CHS-Z”) identified
that GRUNI)EN resides at the SUBJECT PREMISES. CHS-Z further identified that
GRUNI)EN has no children.

23. On October 15, 2018, Affiant viewed GRUNI)EN’s Facebool< page. Aftiant
observed a picture posted on Septernber 21, 20l7, which shows a girl Who is approximately 4-6
years in age. The girl is similar in appearance to the April 21, 2018, Chat-Avenue posting by
SUBJECT~I. Within the photo GRUNDEN posts, “DCG bnages - SIX TIMES Award-Winning
Photographer. . ..” Below GRUNDEN’s posting a person (hereinafter “WlT'NESS-l”) posts,
“WlTNESS-l, So Beautiful! Love, love this picture of our beautiful niece [name omitted].”

24. On October 15, 2018, Affiant observed WlTNESS-l’s Facebook page. On
October 15, 2016, a picture was posted which shows a teenage girl and a girl who is
approximately 4-6 years in age. The two girls are hugging; this picture is the same as the one
posted by SUBJECT~I on Chat-Avenue on April 21, 2018. The image below is a screenshot

taken from the WlTNESS-l October 15, 2016, Facebook page:

l(}

CaSe: 4218-mj-06206-GJL DOC #Z 1-1 Filed: 10/30/18 11 Of14. Page|D #Z 12

 

 

 

25. On October 16, 2018, Affiant conducted surveillance in the vicinity of the
SUBJECT PREMISES, At`tiant was able to determine that two wireless internet (Wi-Fi)
networks, “WIFID638()3” and “WIFIGSSOB-SG” had the strongest signal strength. Both of these
networks were secured via a password.

26. On October 16, 2018, Affiant observed GRUNDEN’s Facebook page On
lanuary 20, 2016, GRUNDEN took a still image of a screen on a mobile device. "l`he picture
shows the “Apps," or mobile applications setting page A category of “Wireless Networks” can
be observed in which a partial Wi-Fi network name can be seen, which begins with the letter,

&¢W 55

ll

 

CaSe: 4218-mj-06206-GJL DOC #Z 1-1 Filed: 10/30/18 12 Of14. Page|D #Z 13

27. On October 16, 2018, Aff`iant received a subpoena return for subscriber
information for two Facebook accounts associated with GRUNDEN. The first account number,
103 996569643660, is the user identification number for “DCG Productions.” From February 21,
2018 through March 20, 2018, the listed iP login address was 173.90.25.118 (“SUBJECT-l”).
Tlie second account number, 163797360438588, is the user identification number for “DCG
lmages.” From February 2l, 2018 through March 20, 2018, the listed lP login address was
173.90.25.118 (“SUBJECT-l”).

28. Based on that the April 13, 2018, profile photograph posted on the Chat~Avenue
bulletin board site by SUBJECTFl, and the October 16, 2016, photograph posted by WlTNESS-l
is the same. And that the lP address used by SUBJECT-l on the Chat-Avenue bulletin board site
from January ll, 2018 through luiie 11, 2018, is the same as those identified as Facebook pages
operated by GRUNDEN, there is probable cause to believe that SUBJECT»l is GRUNDEN.

294 On October 30, 2018, Special Agents and TFOS with the FBl, and Ohio Bureau of
Criminal lnvestigation executed a search warrant at 219 West Washington Street, Lisbon, Ohio
44432 and made contact with the occupants, DAVID C. GRUNDEN, Patricia Grunden, and
Richard Grunden.

30. On October 30, 2018, GRUNDEN, agreed to accompany Affiant and TFO
Brenda Go]ec to the Columbiana, Ohio, County Jail for further questioning. While driving to the
jail GRUNDEN said without prompt, “l know l messed up.”

31. l GRUNDEN voluntarily chose to speak with agents regarding his knowledge of
placing advertising for the sexual exploitation of children on the online Chat-Avenue bulletin

board service from January ll, 2018 through lune ll, 2018. GRUNDEN admitted to using the

12

CaSe: 4218-mj-06206-GJL DOC #Z 1-1 Filed: 10/30/18 13 Of14. Page|D #Z 14

usernarnes, “Aetatis Productions; Snuffed my Daughters for Fun; Brutus; and Brutal Brutus”
from his personal home computer

32. GRUNDEN said that he would use pictures of children that he personally took
and ones off of the lnternet and post those pictures on the Chat-Avenue bulletin board site for the
purposes of having other users give him child pornography GRUNDEN would then create
fantasy and fictional depictions of child pornography utilizing a digital graphic design program,
such as Adobe Photoshop, to depict children in Huitcore and snuf`f genre story lines.

33. GRUNI)EN maintained during the interview that he did not maintain child
pornography on his personal computers.

34. On October 30, 2018, on scene previews conducted by Cornputer Forensic
Specialists/Special Agents from the Ohio Bureau of Criininal lnvestigations confirmed that
approximately 179 depictions of child pornography were present on a coinputer, HP Pavilion
A1000 bearing serial number MXXZlOOoFH, located in room G of GRUNDEN's residence
Investigators observed a series of images with a blonde girl who was approximately five years
old in age. The series includes images of the blonde girl nude, and engaging in oral and vaginal

sex with an adult male.

13

 

CaSe: 4218-mj-06206-GJL DOC #Z 1-1 Filed: 10/30/18 14 Of14. Page|D #Z 15

CONCLUSION
35. Based upon the facts and circumstances set forth in this Aiiidavit, and my training
and experience, there is probable cause to believe that DAVl]) C. GRUNDEN has committed an

offenses involving a violation of 'l`itle 18, United States Code, §§ 2251 (d)(l)(A) and (2)(B) that

aia/x

SA Bryon'l. Speakes
Federal Bureau of Investigation

is Solicitation and Advertising for Child Pomography.

Sworn to and subscribed before me this 30St day of October 2018.

 

U.S. MAGISTRA E JUDGE

14

